Exhibit 16.1 January 27, 2011 Securities & Exchange Commission Washington D.C. 20549 Ladies and Gentlemen, We have read the statements included under Item 4.01, Changes in Registrant’s Certifying Accountant, in the Form 8-K dated January 24, 2011, of Zagg Incorporated to be filed with the Securities and Exchange Commission and are in agreement with the statements therein insofar as they relate to our firm.We are not in a position to agree or disagree with the statements in Item 4.01 regarding the engagement of KPMG. /s/Hansen, Barnett & Maxwell HANSEN, BARNETT& MAXWELL
